DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Pursuant to the amendment filed April 27, 2019, claims 1-3, 9, and 10 are pending in the application.  The applicant has cancelled claims 4-8.  The applicant has amended claims 1 and 3.

Allowable Subject Matter
3.	Claim 1 and claims 2, 3, 9, and 10, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a photoelectric smoke detector, as recited by the claims, comprising an internal flow guide portion connected inward to an upper end surface of the outer bulkhead; a first guide portion which protrudes outward from an upper end of the inlet:  a second guide portion which protrudes outward from a lower end of the inlet; wherein a lower surface of the first guide portion and an upper surface of the second guide portion are formed as curved surfaces to guide an inflow of smoke into the inlet; wherein an edge portion, which is connected to the outer bulkhead and the internal flow guide portion, and an upper end surface of the inner bulkhead are rounding-processed at a particular curvature; wherein a particular space between the outer bulkhead and the inner bulkhead is 0.3 to 0.6 of a radius of the smoke detector.  
Bressanutti et all (US 2017/0213434 A1) discloses a photoelectric smoke detector having a double bulkhead structure, but Bressanutti does not disclose an internal flow guide portion 
Gonzales (US 2012/0262714 A1) teaches a photoelectric smoke detector comprising an inner bulkhead spaced apart from an outer bulkhead, but Gonzales does not teach an internal flow guide portion connected inward to an upper end surface of the outer bulkhead; a first guide portion which protrudes outward from an upper end of the inlet; a second guide portion which protrudes outward from a lower end of the inlet; wherein a lower surface of the first guide portion and an upper surface of the second guide portion are formed as curved surfaces to guide an inflow of smoke into the inlet; wherein an edge portion, which is connected to the outer bulkhead and the internal flow guide portion, and an upper end surface of the inner bulkhead are rounding-processed at a particular curvature; wherein a particular space between the outer bulkhead and the inner bulkhead is 0.3 to 0.6 of a radius of the smoke detector. 
Rattman et al. (US 2002/0084907 A1) teaches a photoelectric smoke detector with a smoke detection chamber, but Rattman does not teach an internal flow guide portion connected inward to an upper end surface of the outer bulkhead; a first guide portion which protrudes outward from an upper end of the inlet; a second guide portion which protrudes outward from a lower end of the inlet; wherein a lower surface of the first guide portion and an upper surface of the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JOHN F MORTELL/Primary Examiner, Art Unit 2689